Citation Nr: 1718748	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  13-19 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to November 1964.   

This matter initially came before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In that decision, the RO denied service connection for bilateral hearing loss.

The Veteran requested a Board hearing before a Veterans Law Judge on his July 2013 substantive appeal (VA Form 9).  He withdrew his hearing request in August 2015 (see August 2015 "Report of General Information" form (VA Form 27-0820)).

In March 2016, the Board remanded this matter for further development.


FINDING OF FACT

The evidence is at least evenly balanced as to whether bilateral hearing loss is related to service.


CONCLUSION OF LAW

With reasonable doubt resolved in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

As the Board is granting the claim of service connection for bilateral hearing loss, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Hearing loss is considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition thresholds using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In this case, a January 2013 audiological examination report from Mike Ward's Hearing Center indicates that the Veteran has been diagnosed as having bilateral sensorineural hearing loss as defined by VA.  See 38 C.F.R. § 3.385.  Thus, current bilateral hearing loss disability has been demonstrated.

The Veteran contends that his hearing loss is related to exposure to loud noises in service associated with military weaponry and machinery.  Specifically, he was exposed to the sound of gunfire and artillery during basic training and diesel generators.  Also, despite the fact that he did not personally engage in combat in service, he was exposed to the sound of military weaponry while serving in Korea.  He has not reported any significant post-service noise exposure.  
The Veteran's certificate of discharge from service (DD Form 214) reflects that he served in Korea, that his military occupational specialty was a personnel administrative specialist, and that he received the Marksman (Rifle M-1) badge.  He is competent to report in-service noise exposure.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  Further, there is nothing to explicitly contradict his reports and they are not inconsistent with the evidence of record and the circumstances of his service.  Therefore, his reports of in-service noise exposure are credible and in-service acoustic trauma is conceded.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.303 (a) (each disabling condition for which a veteran seeks service connection must be considered on the basis of the places, types, and circumstances of his service, as shown by the evidence).

As pertinent to this decision, the Veteran had an in-service audiological evaluation at the time of his separation examination in August 1964, at which time auditory thresholds were recorded.  However, because this evaluation occurred prior to January 1, 1967 and it is unclear whether such thresholds were recorded using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, it is assumed that ASA units were used.  As it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.  

In light of the above, and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to the ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows:

Hertz
250
500
1,000
2,000
3,000
4,000
6,000
8,000
add
15
15
10
10
10
5
10
10

The audiological testing conducted at the time of the Veteran's August 1964 separation examination revealed that his pure tone thresholds, in decibels, were as follows:

Hertz
500
1,000
2,000
3,000
4,000
Right ear
5
5
5
not recorded
5
Left ear
0
0
0
not recorded
0

Converting this audiometric data to the ISO-ANSI standard indicates that the pure tone thresholds, in decibels, were as follows:

Hertz
500
1,000
2,000
3,000
4,000
Right ear
20
15
15
not recorded
10
Left ear
15
10
10
not recorded
5
   
As to the etiology of the Veteran's current hearing loss, there are conflicting medical opinions.  The Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994). The Board may favor one medical opinion over another, provided an adequate statement of reasons or bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The examiner who conducted a June 2012 VA audiological examination opined that the Veteran's claimed hearing loss was not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by service.  The examiner reasoned that a diagnosis of hearing loss could not be provided based on inconsistent and unreliable responses from the Veteran.  The Veteran was re-instructed several times and inconsistences continued.  Distortion-product optoacoustic emissions suggested normal outer hair cell function which generally correlates to thresholds better than 25 decibels.  The Veteran's medical records did not indicate hearing loss at enlistment or separation from service.  The examiner concluded that the Veteran did not have hearing loss according to VA guidelines.

In a January 2013 letter, audiologist M. Ward, MS FAAA opined that the Veteran's bilateral hearing loss was likely ("at least as likely as not") "related to his military experience as an infantryman."  He reasoned that exposure to excessive noise from M-14 rifles, infiltration course explosions, 45 caliber pistols, M-60 machine guns, 105 mm and 155 mm Howitzers, diesel generators, and other weapons fire results in acoustic trauma and hearing loss.  Dr. Ward did not provide any further explanation or rationale for his opinion.

The audiologist who conducted an April 2013 VA audiological examination opined that the Veteran's hearing loss was not likely (not "at least as likely as not"/"50 percent or greater probability") caused by or a result of service.  He reasoned that the Veteran's hearing was within normal limits on all hearing tests with no hearing threshold worse than 5 decibels at separation from service.  Thus, hearing loss was not a result of military service.  The Veteran's report of delayed onset hearing loss due to military noise exposure is not consistent with research and textbooks regarding noise-induced hearing loss.  The examiner cited medical literature and concluded that research studies have shown that hazardous noise exposure has an immediate effect on hearing and that it does not have delayed onset and is not progressive or cumulative.

In June 2016, a VA audiologist reviewed the Veteran's claims file and opined that his hearing loss was not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by service.  She reasoned that hearing evaluations were conducted in August 1962 and August 1964, that ASA calibration was assumed for the Veteran's entrance examination, and that the thresholds were converted to ANSI/ISO for comparison purposes.  There was no calibration specified for the Veteran's separation examination in August 1964 so it was compared in both converted and non-converted conditions.  In all conditions, both evaluations indicated hearing sensitivity within normal limits bilaterally and with no significant threshold shifts in either ear during service.  The Veteran's records indicated that the onset of any hearing loss or significant threshold shifts occurred sometime following active duty.  

The audiologist further explained that the Institute of Medicine (IOM) stated that there was an insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  The IOM panel concluded that based on their current understanding of auditory physiology, a prolonged delay in the onset of noise-induced hearing loss is "unlikely."  Based on the objective evidence (audiograms), there was no evidence on which to conclude that the Veteran's current hearing loss was caused by or a result of military service, including noise exposure.  Thus, the Veteran's hearing loss was not likely ("less likely as not") the result of military noise exposure.

The June 2012 opinion is of little, if any, probative value because it is largely based on a finding that the Veteran did not have any current hearing loss as defined by VA at the time of the June 2012 examination.  As indicated above, however, the January 2013 audiological examination report from Mike Ward's Hearing Center documents bilateral sensorineural hearing loss as defined by 38 C.F.R. § 3.385.  In this regard, the requirement for a current disability is satisfied if there is evidence of the disability at any time since the Veteran's claim of service connection was received in February 2012, even if the disability is currently in remission or has completely resolved.  McClain v. Nicholson, 21 Vet. App. 319 (2008).

The April 2013 opinion is also of somewhat limited probative value because it is partly based on a finding that no hearing threshold was worse than 5 decibels at the time of the Veteran's separation from service.  As explained above, however, conversion of the audiometric data recorded at the time of the Veteran's separation from service to the ISO-ANSI standard results in hearing thresholds ranging from 5 to 20 decibels.  As the April 2013 opinion did not consider the Veteran's hearing threshold values under the ISO-ANSI standard, it is of limited probative value.

By contrast, Dr. Ward's January 2013 opinion is accompanied by a specific rationale that is not inconsistent with the evidence of record.  Similarly, the June 2016 opinion is based upon a complete review of the Veteran's medical records and reported history and a review of pertinent medical literature.  This opinion is also accompanied by a specific rationale that considers the Veteran's hearing thresholds under both the ASA and ISO-ANSI standards and is consistent with the evidence of record.  Thus, the January 2013 and June 2016 opinions are adequate and entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

In light of the January 2013 and June 2016 opinions, the Board finds that the evidence is approximately evenly balanced on the question of whether the Veteran's current hearing loss was caused by loud noise exposure in service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for the currently diagnosed bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


